UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 29, 2017 (March 24, 2017) InfoSonics Corporation (Exact name of registrant as specified in its charter) Maryland 001-32217 33-0599368 (State or other jurisdiction (Commission File Number) (IRS Employer Identification of incorporation) No.) 3636 Nobel Drive, Suite #325, San Diego, CA92122 (Address of principal executive offices) Registrant’s telephone number, including area code: (858) 373-1600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On March 24, 2017, InfoSonics Corporation (the "Company") entered into the Eighth Amendment to Loan and Security Agreement with Silicon Valley Bank (the “Amendment”).The Amendment modifies the original Loan and Security Agreement that was dated as of March 27, 2014, as amended.The primary purpose of the Amendment was to remove the Company’s ability to borrow against accounts receivable and limit borrowing to the $2,000,000 sublimit under the credit facility which enables the Company to borrow U.S. dollars at a 70% advance rate against its Mexican Peso deposits with the Bank. A copy of the Amendment is filed as Exhibit 10.22 to this Current Report on Form 8-K and is incorporated herein by reference. Item 2.03.Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The disclosures required by this Item 2.03 are contained in Item 1.01 above, and are incorporated as if fully restated herein. Item 9.01. Financial Statements and Exhibits. (d)Exhibits ExhibitNo. Description Seventh Amendment to Loan and Security Agreement dated as of March 24, 2017 between Silicon Valley Bank and InfoSonics Corporation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. InfoSonics Corporation /s/ Vernon A. LoForti Vernon A. LoForti Date: March 29, 2017 Chief Financial Officer
